Citation Nr: 1242510	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  08-29 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 2001 to September 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which granted entitlement to service connection for PTSD and assigned a 10 percent disability rating, effective April 17, 2007.  In August 2008, the RO issued a second rating decision increasing the rating for PTSD to 30 percent, effective April 17, 2007.  The Veteran subsequently perfected this appeal with the submission of a VA Form 9 in September 2008.  See 38 C.F.R. §§ 20.200, 20.202 (2012); see also AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  

The Board remanded this claim in December 2011 for further development.  It now returns for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay, this case unfortunately must be remanded again to ensure substantial compliance with the Board's December 2011 remand directives, and to ensure that VA's statutory duty to assist in developing the claim has been satisfied. 

In its December 2011 remand directives, the Board instructed the agency of original jurisdiction (AOJ) to provide a VA psychiatric examination to assess the current level of severity of the Veteran's service-connected PTSD.  When VA undertakes to provide a VA examination in accordance with its duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. §§ 3.159; 3.326(a), 3.327 (2012); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Here, the Board finds that the March 2012 VA PTSD examination conducted pursuant to the Board's December 2011 remand directive is not sufficient for the purpose of making a decision on this claim.  Specifically, the Board had instructed the VA examiner to provide "complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions."  However, the examiner did not provide any rationale for the findings indicated in the Disability Benefits Questionnaire (DBQ).  In particular, the examiner did not explain the basis for finding that the Veteran's PTSD symptoms resulted in "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation."  This description, of course, is correlated with VA's rating criteria for evaluating mental health disorders.  See General Rating Formula for Mental Disorders (General Rating Formula), 38 C.F.R. § 4.130 (2012).  While the examiner checked off the symptoms applicable to the Veteran as set forth in the questionnaire, he did not provide any discussion as to the severity of those symptoms or how they affected the Veteran's occupational and social functioning.  Importantly, the United States Court of Appeals for Veterans Claims (Court) has held that the probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board also notes that a veteran need not have "all, most, or even some" of the symptoms enumerated in the General Rating Formula in order to establish entitlement to a particular rating, as the symptoms are simply provided as examples and do not constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, it is critical that there be a discussion of how the Veteran's symptoms actually impact his occupational and social functioning in order for the Board to have enough information to evaluate the Veteran's PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding, in pertinent part, that an examination is adequate when it "describes the disability . . . in sufficient detail so that the Board's 'evaluation of the disability will be a fully informed one'") (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124)).  

Accordingly, the Board finds that the March 2012 VA examination report does not provide enough information upon which to base a decision.  Under VA regulation, if an examination report does not contain sufficient detail, it is incumbent upon the Board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see also Barr, 21 Vet. App. at 312.  Moreover, as explained above, the March 2012 VA examination report did not comply with the Board's instruction that the examiner provide rationales for all opinions and conclusions reached.  The Board has a duty to ensure substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  

On remand, the VA psychiatrist who examined the Veteran in March 2012 should be asked to review the March 2012 VA examination report and the claims file, and then provide an opinion as to the degree of occupational and social impairment caused by the Veteran's PTSD symptoms.  This opinion must be supported by a complete explanation.  The Veteran need not be scheduled for another examination unless deemed necessary by the psychiatrist in order to render an opinion, or if otherwise warranted by any additional information or evidence received. 

The AOJ should also take this opportunity to obtain any outstanding VA treatment records dating from July 2012 to the present and associate them with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's outstanding VA treatment records dating from July 2012 to the present should be obtained and associated with the claims file.

2.  Then, the VA psychiatrist who examined the Veteran in March 2012 should be asked to review the claims file and the March 2012 VA examination report and render an opinion as to the degree of occupational and social impairment caused by the Veteran's PTSD symptoms.  The examiner must provide a complete explanation for the opinion stated, and cite to the objective medical findings leading to the conclusions reached.  The psychiatrist must also indicate in the opinion that the claims file has been reviewed. 

The Veteran need not be scheduled for another examination unless deemed necessary by the psychiatrist in order to render the above opinion, or if otherwise warranted by any additional information or evidence received. 

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review;

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


